In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (R. Goldberg, J.), dated September 1, 1998, as, upon reargument of the defendant’s motion for summary judgment dismissing the complaint, adhered to its prior determination in an order dated January 23, 1998, granting the defendant’s motion.
*758Ordered that the order is affirmed insofar, as appealed from, with costs.
The plaintiff was injured when he allegedly slipped and fell on an icy train platform maintained by the defendant. We agree with the Supreme Court that the defendant was entitled to summary judgment dismissing the complaint (see, Urena v New York City Tr. Auth., 248 AD2d 377; Fuks v New York City Tr. Auth., 243 AD2d 678). Santucci, J. P., Krausman, Florio and H. Miller, JJ., concur.